17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 1 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 2 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 3 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 4 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 5 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 6 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 7 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 8 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 9 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 10 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 11 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 12 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 13 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 14 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 15 of 16
17-50236-amk   Doc 174   FILED 11/01/18   ENTERED 11/01/18 15:31:50   Page 16 of 16
